BROWN, C. J.
The writer made a fruitless search for this provision embraced in article 2459, Rev. St. 1895, and stated the failure to find it: “No county clerk shall be compelled to file or record any instrument of writing permitted or required by law to be recorded until after payment or tender of payment of all legal fees for such filing or recording has been made; provided, that nothing herein shall be construed to include papers or instruments filed or recorded in suits pending in the county court.” The clerk did file the deed and deposited it in his office, where it remained until it was recorded. It does not appear that the fee for filing was not paid. If we grant that it was not, the clerk having actually filed the deed, it gave notice to subsequent purchasers, under the provisions of article 4607, copied in the original opinion, although not transcribed upon the record.
The motion is overruled.